Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00421-CR

                                      Santiago “Jimmy” LOMAS,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 63rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 8581-A
                           Honorable Enrique Fernandez, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 8, 2017

REVERSED AND REMANDED

           This is an appeal from a trial court’s order denying appellant’s motion for post-conviction

DNA testing. After appellant’s brief was filed, but before the State filed its brief, the parties filed

a “Motion to Enter Agreed Order to Conduct DNA Testing on Biological Materials.” Based on

the parties’ agreed motion, we reverse the trial court’s order denying appellant’s motion for DNA

testing and remand the matter to the trial court for further proceedings consistent with the parties’

agreed motion. See TEX. R. APP. P. 43.2(d); see also TEX. R. APP. P. 43.3(a).

                                                    PER CURIAM

DO NOT PUBLISH